The defendant City of Newburgh and the defendant T.M. Brennan Contractors, Inc. (hereinafter together the movants), each made a prima facie showing of their entitlement to judg*716ment as a matter of law dismissing the complaint insofar as asserted against them. The movants submitted evidentiary proof, including a transcript of the testimony given by the plaintiff at a hearing held pursuant to General Municipal Law § 50-h, a transcript of the plaintiffs deposition testimony, and photographs of the accident site, that established that the condition which caused the subject accident was open and obvious, and not inherently dangerous (see Soussi v Gobin, 87 AD3d 580, 580-581 [2011]; Capasso v Village of Goshen, 84 AD3d 998 [2011]; Orlando v Audax Constr. Corp., 14 AD3d 500 [2005]; Fernandez v Edlund, 31 AD3d 601 [2006]). In opposition, the plaintiff failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted those branches of the movants’ respective motions which were for summary judgment dismissing the complaint insofar as asserted against each of them.
In light of the foregoing, we need not reach the plaintiff’s remaining contentions. Skelos, J.P., Dickerson, Cohen and Hinds-Radix, JJ., concur.